Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1-25 are allowed.
Applicant’s amendment including amended claims filed on 11/11/2021 has been entered.
Claim objections have been withdrawn.
Claim rejections under 35 U.S.C. 112(b), 35 U.S.C. 101, 35 U.S.C. 102 and 35 U.S.C. 103 have been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Baile Xie (Reg. No. 78,380) on 02/09/2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) A data encoding method, wherein the method comprises:
receiving a to-be-encoded data block in a communications system;
encoding the to-be-encoded data block at an aggregation level of 2L according to a formula as 

    PNG
    media_image1.png
    23
    31
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    23
    25
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    51
    40
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    51
    40
    media_image4.png
    Greyscale
=
    PNG
    media_image5.png
    24
    33
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    24
    27
    media_image6.png
    Greyscale
,
wherein
    PNG
    media_image7.png
    38
    23
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    29
    20
    media_image8.png
    Greyscale
={
    PNG
    media_image9.png
    38
    140
    media_image9.png
    Greyscale

    PNG
    media_image9.png
    38
    140
    media_image9.png
    Greyscale
},
    PNG
    media_image10.png
    38
    31
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    29
    25
    media_image11.png
    Greyscale
={
    PNG
    media_image12.png
    38
    175
    media_image12.png
    Greyscale

    PNG
    media_image12.png
    38
    175
    media_image12.png
    Greyscale
}, 
    PNG
    media_image13.png
    38
    21
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    29
    17
    media_image14.png
    Greyscale
={
    PNG
    media_image15.png
    38
    132
    media_image15.png
    Greyscale

    PNG
    media_image15.png
    38
    132
    media_image15.png
    Greyscale
}, 
    PNG
    media_image16.png
    38
    29
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    29
    23
    media_image17.png
    Greyscale
={
    PNG
    media_image18.png
    38
    167
    media_image18.png
    Greyscale

    PNG
    media_image18.png
    38
    167
    media_image18.png
    Greyscale
}, 
    PNG
    media_image19.png
    33
    121
    media_image19.png
    Greyscale
, L=2n, n is a natural number greater than or equal to 0, GN is a coding matrix of a polar code having a length of N, u with a subscript indicates the to-be-encoded data block, the subscript of u indicates an order in which the to-be-encoded data block is arranged based on a polar construction sequence, and c with a subscript indicates an encoded data block; and
outputting the encoded data block, wherein the encoded data block is modulated and transmitted over a communication channel in the communications system.

Claim 8. (Currently amended) A data decoding method, wherein the method comprises:
receiving a modulated signal transmitted over a communication channel in a communications system, wherein the modulated signal comprises one or more encoded data blocks at an aggregation level of 2L, L=2n, and n is a natural number greater than or equal to 0, wherein the one or more encoded data blocks comprise at least one data block that is encoded at an aggregation level lower than 2L; 
obtaining log-likelihood ratio (LLR) information based on the modulated signal;
decoding the LLR information at the aggregation level lower than 2L; 
in response to determining that the decoding at the aggregation level lower than 2L is successful, refraining from decoding the LLR information at the aggregation level of 2L; or 
in response to determining that the decoding at the aggregation level lower than 2L is not successful, decoding the LLR information at the aggregation level of 2L; and
in the communications system.

Claim 14. (Currently Amended) An apparatus, wherein the apparatus comprises an interface and an encoder, the interface is configured to receive a to-be-encoded data block in a communications system;
the encoder is configured to encode the to-be-encoded data block at an aggregation level of 2L according to a formula as follows:

    PNG
    media_image1.png
    23
    31
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    23
    25
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    51
    40
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    51
    40
    media_image4.png
    Greyscale
=
    PNG
    media_image5.png
    24
    33
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    24
    27
    media_image6.png
    Greyscale
,
wherein
    PNG
    media_image7.png
    38
    23
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    29
    20
    media_image8.png
    Greyscale
={
    PNG
    media_image9.png
    38
    140
    media_image9.png
    Greyscale

    PNG
    media_image9.png
    38
    140
    media_image9.png
    Greyscale
}, 
    PNG
    media_image10.png
    38
    31
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    29
    25
    media_image11.png
    Greyscale
={
    PNG
    media_image12.png
    38
    175
    media_image12.png
    Greyscale

    PNG
    media_image12.png
    38
    175
    media_image12.png
    Greyscale
},
    PNG
    media_image13.png
    38
    21
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    29
    17
    media_image14.png
    Greyscale
={
    PNG
    media_image15.png
    38
    132
    media_image15.png
    Greyscale

    PNG
    media_image15.png
    38
    132
    media_image15.png
    Greyscale
},
    PNG
    media_image16.png
    38
    29
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    29
    23
    media_image17.png
    Greyscale
={
    PNG
    media_image18.png
    38
    167
    media_image18.png
    Greyscale

    PNG
    media_image18.png
    38
    167
    media_image18.png
    Greyscale
}, 
    PNG
    media_image19.png
    33
    121
    media_image19.png
    Greyscale
, L=2n, n is a natural number greater than or equal to 0, GN is a coding matrix of a polar code having a length of N, u with a subscript indicates the to-be-encoded data block, the subscript of u indicates an order in which the to-be-encoded data block is arranged based on a polar construction sequence, and c with a subscript indicates an encoded data block; and
the interface is further configured to output the encoded data block, wherein the encoded data block is modulated and transmitted over a communication channel in the communications system.

Claim 21. (Currently Amended) An apparatus, comprising: at least one processor and a memory storing program instructions for execution by the at least one processor; wherein when executed by the at least one processor, the program instructions cause the apparatus to:
receive a to-be-encoded data block in a communications system; and
encode the to-be-encoded data block at an aggregation level of 2L according to a formula as follows:

    PNG
    media_image1.png
    23
    31
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    23
    25
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    51
    40
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    51
    40
    media_image4.png
    Greyscale
=
    PNG
    media_image5.png
    24
    33
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    24
    27
    media_image6.png
    Greyscale
,
wherein
    PNG
    media_image7.png
    38
    23
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    29
    20
    media_image8.png
    Greyscale
={
    PNG
    media_image9.png
    38
    140
    media_image9.png
    Greyscale

    PNG
    media_image9.png
    38
    140
    media_image9.png
    Greyscale
},
    PNG
    media_image10.png
    38
    31
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    29
    25
    media_image11.png
    Greyscale
={
    PNG
    media_image12.png
    38
    175
    media_image12.png
    Greyscale

    PNG
    media_image12.png
    38
    175
    media_image12.png
    Greyscale
}, 
    PNG
    media_image13.png
    38
    21
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    29
    17
    media_image14.png
    Greyscale
={
    PNG
    media_image15.png
    38
    132
    media_image15.png
    Greyscale

    PNG
    media_image15.png
    38
    132
    media_image15.png
    Greyscale
}, 
    PNG
    media_image16.png
    38
    29
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    29
    23
    media_image17.png
    Greyscale
={
    PNG
    media_image18.png
    38
    167
    media_image18.png
    Greyscale

    PNG
    media_image18.png
    38
    167
    media_image18.png
    Greyscale
}, 
    PNG
    media_image19.png
    33
    121
    media_image19.png
    Greyscale
, L=2n, n is a natural number greater than or equal to 0, GN is a coding matrix of a polar code having a length of N, u with a subscript indicates the to-be-encoded data block, the subscript of u indicates an order in which the to-be-encoded data block is arranged based on a polar construction sequence, and c with a subscript indicates an encoded data block, wherein the encoded data block is modulated and transmitted over a communication channel in the communications system.

Claim 22. (Currently Amended) An apparatus, comprising: 
an interface circuit; and 
a logic circuit, 
wherein the interface circuit is configured to receive a to-be-encoded data block in a communications system;
wherein the logic circuit is configured to encode the to-be-encoded data block at an aggregation level of 2L according to a formula as follows:

    PNG
    media_image1.png
    23
    31
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    23
    25
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    51
    40
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    51
    40
    media_image4.png
    Greyscale
=
    PNG
    media_image5.png
    24
    33
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    24
    27
    media_image6.png
    Greyscale
,
wherein
    PNG
    media_image7.png
    38
    23
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    29
    20
    media_image8.png
    Greyscale
={
    PNG
    media_image9.png
    38
    140
    media_image9.png
    Greyscale

    PNG
    media_image9.png
    38
    140
    media_image9.png
    Greyscale
},
    PNG
    media_image10.png
    38
    31
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    29
    25
    media_image11.png
    Greyscale
={
    PNG
    media_image12.png
    38
    175
    media_image12.png
    Greyscale

    PNG
    media_image12.png
    38
    175
    media_image12.png
    Greyscale
}, 
    PNG
    media_image13.png
    38
    21
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    29
    17
    media_image14.png
    Greyscale
={
    PNG
    media_image15.png
    38
    132
    media_image15.png
    Greyscale

    PNG
    media_image15.png
    38
    132
    media_image15.png
    Greyscale
}, 
    PNG
    media_image16.png
    38
    29
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    29
    23
    media_image17.png
    Greyscale
={
    PNG
    media_image18.png
    38
    167
    media_image18.png
    Greyscale

    PNG
    media_image18.png
    38
    167
    media_image18.png
    Greyscale
}, 
    PNG
    media_image19.png
    33
    121
    media_image19.png
    Greyscale
, L=2n, n is a natural number greater than or equal to 0, GN is a coding matrix of a polar code having a length of N, u with a subscript indicates the to-be-encoded data block, the subscript of u indicates an order in which the to-be-encoded data , wherein the encoded data block is modulated and transmitted over a communication channel in the communications system.

Claim 23. (Currently Amended) An apparatus, wherein the apparatus comprises a transceiver and a decoder, wherein: 
the transceiver is configured to receive a modulated signal transmitted over a communication channel in a communications system, wherein the modulated signal comprises one or more encoded data blocks at an aggregation level of 2L, L=2n, and n is a natural number greater than or equal to 0, wherein the one or more encoded data blocks comprise at least one data block that is encoded at an aggregation level lower than 2L; 
the decoder is configured to: 
 	obtain LLR information based on the modulated signal; 
 	decode the LLR information at the aggregation level lower than 2L; 
in response to determining that the LLR information is successfully decoded at the aggregation level lower than 2L, refrain from decoding the LLR information at the aggregation level of 2L; or 
in response to determining that the LLR information is not successfully decoded at the aggregation level lower than 2L, decode the LLR information at the aggregation level of 2L; and
the transceiver is further configured to output a decoding result of the LLR information in the communications system.

Claim 24. (Currently Amended) An apparatus, comprising: at least one processor and a memory storing program instructions for execution by the at least one processor; wherein when executed by the at least one processor, the program instructions cause the apparatus to:
receive a modulated signal transmitted over a communication channel in a communications system, wherein the modulated signal comprises one or more encoded data blocks at an aggregation level of 2L, L=2n, and n is a natural number greater than or equal to 0, wherein the one or more encoded data blocks comprise at least one data block that is encoded at an aggregation level lower than 2L; 
obtain LLR information based on the modulated signal; 
decode the LLR information at the aggregation level lower than 2L; and
in response to determining that the LLR information is successful decoded at the aggregation level lower than 2L, refrain from decoding the LLR information at the aggregation level of 2L; or 
in response to determining that the LLR information is not successfully decoded at the aggregation level lower than 2L, decode the LLR information at the aggregation level of 2L,
wherein a decoding result of the LLR information is output in the communications system.

Claim 25. (Currently Amended) An apparatus, comprising: 
an interface circuit; and 
a logic circuit, 
wherein the interface circuit, configured to receive a modulated signal transmitted over a communication channel in a communications system, wherein the modulated signal comprises one or more encoded data blocks at an aggregation level of 2L, L=2n and n is a natural number greater than or equal to 0, wherein the one or more encoded data blocks comprise at least one data block that is encoded at an aggregation level lower than 2L[[;]]; and 
wherein the logic circuit is configured to: 
obtain LLR information based on the modulated signal;
decode the LLR information at the aggregation level lower than 2L; and
in response to determining that the LLR information is successfully decoded at the aggregation level lower than 2L, refrain from decoding the LLR information at the aggregation level of 2L; or 
, wherein a decoding result of the LLR information is output in the communications system.

The following is an examiner’s statement of reasons for allowance:
As per claim 1, the prior arts of record do not teach encoding the to-be-encoded data block at an aggregation level of 2L according to a formula as follows:

    PNG
    media_image1.png
    23
    31
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    23
    25
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    51
    40
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    51
    40
    media_image4.png
    Greyscale
=
    PNG
    media_image5.png
    24
    33
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    24
    27
    media_image6.png
    Greyscale
,
wherein
    PNG
    media_image7.png
    38
    23
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    29
    20
    media_image8.png
    Greyscale
={
    PNG
    media_image9.png
    38
    140
    media_image9.png
    Greyscale

    PNG
    media_image9.png
    38
    140
    media_image9.png
    Greyscale
},
    PNG
    media_image10.png
    38
    31
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    29
    25
    media_image11.png
    Greyscale
={
    PNG
    media_image12.png
    38
    175
    media_image12.png
    Greyscale

    PNG
    media_image12.png
    38
    175
    media_image12.png
    Greyscale
}, 
    PNG
    media_image13.png
    38
    21
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    29
    17
    media_image14.png
    Greyscale
={
    PNG
    media_image15.png
    38
    132
    media_image15.png
    Greyscale

    PNG
    media_image15.png
    38
    132
    media_image15.png
    Greyscale
}, 
    PNG
    media_image16.png
    38
    29
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    29
    23
    media_image17.png
    Greyscale
={
    PNG
    media_image18.png
    38
    167
    media_image18.png
    Greyscale

    PNG
    media_image18.png
    38
    167
    media_image18.png
    Greyscale
}, 
    PNG
    media_image19.png
    33
    121
    media_image19.png
    Greyscale
, L=2n, n is a natural number greater than or equal to 0, GN is a coding matrix of a polar code having a length of N, u with a subscript indicates the to-be-encoded data block, the subscript of u indicates an order in which the to-be-encoded data block is arranged based on a polar construction sequence, and c with a subscript indicates an encoded data block.
The prior art of record Li et al. (“Parallel Decoders of Polar Codes”, 2013, pages 1-4) (IDS - 12/17/2019) teach that we propose parallel SC (Successive Cancellation) decoder and parallel SC-List decoder for polar codes. The parallel decoder is composed of M=2m (m>1) component decoders working in parallel and each component decoder decodes a Polar code of a block size of 1/M of the original polar code. Therefore the parallel decoder has M times faster decoding speed. Our simulation results show that the parallel decoder has almost the same error-rate performance as the conventional non-parallel decoder (abstract).
However Li et al. do not explicitly teach encoding the to-be-encoded data block at an aggregation level of 2L according to a formula as follows:

    PNG
    media_image1.png
    23
    31
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    23
    25
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    51
    40
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    51
    40
    media_image4.png
    Greyscale
=
    PNG
    media_image5.png
    24
    33
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    24
    27
    media_image6.png
    Greyscale
,
wherein
    PNG
    media_image7.png
    38
    23
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    29
    20
    media_image8.png
    Greyscale
={
    PNG
    media_image9.png
    38
    140
    media_image9.png
    Greyscale

    PNG
    media_image9.png
    38
    140
    media_image9.png
    Greyscale
},
    PNG
    media_image10.png
    38
    31
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    29
    25
    media_image11.png
    Greyscale
={
    PNG
    media_image12.png
    38
    175
    media_image12.png
    Greyscale

    PNG
    media_image12.png
    38
    175
    media_image12.png
    Greyscale
}, 
    PNG
    media_image13.png
    38
    21
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    29
    17
    media_image14.png
    Greyscale
={
    PNG
    media_image15.png
    38
    132
    media_image15.png
    Greyscale

    PNG
    media_image15.png
    38
    132
    media_image15.png
    Greyscale
}, 
    PNG
    media_image16.png
    38
    29
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    29
    23
    media_image17.png
    Greyscale
={
    PNG
    media_image18.png
    38
    167
    media_image18.png
    Greyscale

    PNG
    media_image18.png
    38
    167
    media_image18.png
    Greyscale
}, 
    PNG
    media_image19.png
    33
    121
    media_image19.png
    Greyscale
, L=2n, n is a natural number greater than or equal to 0, GN is a coding matrix of a polar code having a length of N, u with a subscript indicates the to-be-encoded data block, the subscript of u indicates an order in which the to-be-encoded data block is arranged based on a polar construction sequence, and c with a subscript indicates an encoded data block as recited in claim 1.

AHN et al. (US 20160164629 A1) teach that a method and apparatus for providing a secure transmission based on a polar code are provided. A device generates an output bit sequence by applying a polar code generator matrix to an input bit sequence and transmits the output bit sequence to a target receiver. The input bit sequence includes first information bits, second information bits and third information bits. The first information bits correspond to gray bit channels for the target receiver and bad bit channels for an eavesdropper. The third information bits correspond to good bit channels for the target receiver and gray bit channels for the eavesdropper (abstract).
However AHN et al. do not explicitly teach encoding the to-be-encoded data block at an aggregation level of 2L according to a formula as follows:

    PNG
    media_image1.png
    23
    31
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    23
    25
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    51
    40
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    51
    40
    media_image4.png
    Greyscale
=
    PNG
    media_image5.png
    24
    33
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    24
    27
    media_image6.png
    Greyscale
,
wherein
    PNG
    media_image7.png
    38
    23
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    29
    20
    media_image8.png
    Greyscale
={
    PNG
    media_image9.png
    38
    140
    media_image9.png
    Greyscale

    PNG
    media_image9.png
    38
    140
    media_image9.png
    Greyscale
},
    PNG
    media_image10.png
    38
    31
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    29
    25
    media_image11.png
    Greyscale
={
    PNG
    media_image12.png
    38
    175
    media_image12.png
    Greyscale

    PNG
    media_image12.png
    38
    175
    media_image12.png
    Greyscale
}, 
    PNG
    media_image13.png
    38
    21
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    29
    17
    media_image14.png
    Greyscale
={
    PNG
    media_image15.png
    38
    132
    media_image15.png
    Greyscale

    PNG
    media_image15.png
    38
    132
    media_image15.png
    Greyscale
}, 
    PNG
    media_image16.png
    38
    29
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    29
    23
    media_image17.png
    Greyscale
={
    PNG
    media_image18.png
    38
    167
    media_image18.png
    Greyscale

    PNG
    media_image18.png
    38
    167
    media_image18.png
    Greyscale
}, 
    PNG
    media_image19.png
    33
    121
    media_image19.png
    Greyscale
, L=2n, n is a natural number greater than or equal to N is a coding matrix of a polar code having a length of N, u with a subscript indicates the to-be-encoded data block, the subscript of u indicates an order in which the to-be-encoded data block is arranged based on a polar construction sequence, and c with a subscript indicates an encoded data block as recited in claim 1.

Shen et al. (EP 3113400 A1) (IDS - 12/17/2019) teach that the present invention relates to the field of communications network technologies, and discloses a polar code retransmission method and apparatus, which can improve HARQ performance. In embodiments of the present invention, some information bits of a first polar code are encoded to obtain a second polar code, where the first polar code is a code word that is transmitted for the first time; modulo-2 addition is performed on the first polar code and the second polar code to obtain a third polar code; and the third polar code is sent as to-be-retransmitted code word. The solutions provided in the embodiments of the present invention are applicable when a polar code is retransmitted (abstract).
However Shen et al. do not explicitly teach encoding the to-be-encoded data block at an aggregation level of 2L according to a formula as follows:

    PNG
    media_image1.png
    23
    31
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    23
    25
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    51
    40
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    51
    40
    media_image4.png
    Greyscale
=
    PNG
    media_image5.png
    24
    33
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    24
    27
    media_image6.png
    Greyscale
,
wherein
    PNG
    media_image7.png
    38
    23
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    29
    20
    media_image8.png
    Greyscale
={
    PNG
    media_image9.png
    38
    140
    media_image9.png
    Greyscale

    PNG
    media_image9.png
    38
    140
    media_image9.png
    Greyscale
},
    PNG
    media_image10.png
    38
    31
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    29
    25
    media_image11.png
    Greyscale
={
    PNG
    media_image12.png
    38
    175
    media_image12.png
    Greyscale

    PNG
    media_image12.png
    38
    175
    media_image12.png
    Greyscale
}, 
    PNG
    media_image13.png
    38
    21
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    29
    17
    media_image14.png
    Greyscale
={
    PNG
    media_image15.png
    38
    132
    media_image15.png
    Greyscale

    PNG
    media_image15.png
    38
    132
    media_image15.png
    Greyscale
}, 
    PNG
    media_image16.png
    38
    29
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    29
    23
    media_image17.png
    Greyscale
={
    PNG
    media_image18.png
    38
    167
    media_image18.png
    Greyscale

    PNG
    media_image18.png
    38
    167
    media_image18.png
    Greyscale
}, 
    PNG
    media_image19.png
    33
    121
    media_image19.png
    Greyscale
, L=2n, n is a natural number greater than or equal to 0, GN is a coding matrix of a polar code having a length of N, u with a subscript indicates the to-be-encoded data block, the subscript of u indicates an order in which the to-be-encoded data block is arranged based on a polar construction sequence, and c with a subscript indicates an encoded data block as recited in claim 1.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 1 is allowable over the prior arts of record. Claims 2-7 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 8, the prior arts of record do not teach that the modulated signal comprises one or more encoded data blocks at an aggregation level of 2L, L=2n, and n is a natural number greater than or equal to 0, wherein the one or more encoded data blocks comprise at least one data block that is encoded at an aggregation level lower than 2L; 
obtaining log-likelihood ratio (LLR) information based on the modulated signal; decoding the LLR information at the aggregation level lower than 2L; in response to determining that the decoding at the aggregation level lower than 2L is successful, refraining from decoding the LLR information at the aggregation level of 2L; or in response to determining that the decoding at the aggregation level lower than 2L is not successful, decoding the LLR information at the aggregation level of 2L.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, independent claim 8 is allowable over the prior arts of record. Claims 9-13 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 14, the prior arts of record do not teach that the encoder is configured to encode the to-be-encoded data block at an aggregation level of 2L according to a formula as follows:

    PNG
    media_image1.png
    23
    31
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    23
    25
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    51
    40
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    51
    40
    media_image4.png
    Greyscale
=
    PNG
    media_image5.png
    24
    33
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    24
    27
    media_image6.png
    Greyscale
,

    PNG
    media_image7.png
    38
    23
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    29
    20
    media_image8.png
    Greyscale
={
    PNG
    media_image9.png
    38
    140
    media_image9.png
    Greyscale

    PNG
    media_image9.png
    38
    140
    media_image9.png
    Greyscale
}, 
    PNG
    media_image10.png
    38
    31
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    29
    25
    media_image11.png
    Greyscale
={
    PNG
    media_image12.png
    38
    175
    media_image12.png
    Greyscale

    PNG
    media_image12.png
    38
    175
    media_image12.png
    Greyscale
},
    PNG
    media_image13.png
    38
    21
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    29
    17
    media_image14.png
    Greyscale
={
    PNG
    media_image15.png
    38
    132
    media_image15.png
    Greyscale

    PNG
    media_image15.png
    38
    132
    media_image15.png
    Greyscale
},
    PNG
    media_image16.png
    38
    29
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    29
    23
    media_image17.png
    Greyscale
={
    PNG
    media_image18.png
    38
    167
    media_image18.png
    Greyscale

    PNG
    media_image18.png
    38
    167
    media_image18.png
    Greyscale
}, 
    PNG
    media_image19.png
    33
    121
    media_image19.png
    Greyscale
, L=2n, n is a natural number greater than or equal to 0, GN is a coding matrix of a polar code having a length of N, u with a subscript indicates the to-be-encoded data block, the subscript of u indicates an order in which the to-be-encoded data block is arranged based on a polar construction sequence, and c with a subscript indicates an encoded data block.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, independent claim 14 is allowable over the prior arts of record. Claims 15-20 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 21, the prior arts of record do not teach to encode the to-be-encoded data block at an aggregation level of 2L according to a formula as follows:

    PNG
    media_image1.png
    23
    31
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    23
    25
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    51
    40
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    51
    40
    media_image4.png
    Greyscale
=
    PNG
    media_image5.png
    24
    33
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    24
    27
    media_image6.png
    Greyscale
,
wherein
    PNG
    media_image7.png
    38
    23
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    29
    20
    media_image8.png
    Greyscale
={
    PNG
    media_image9.png
    38
    140
    media_image9.png
    Greyscale

    PNG
    media_image9.png
    38
    140
    media_image9.png
    Greyscale
},
    PNG
    media_image10.png
    38
    31
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    29
    25
    media_image11.png
    Greyscale
={
    PNG
    media_image12.png
    38
    175
    media_image12.png
    Greyscale

    PNG
    media_image12.png
    38
    175
    media_image12.png
    Greyscale
}, 
    PNG
    media_image13.png
    38
    21
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    29
    17
    media_image14.png
    Greyscale
={
    PNG
    media_image15.png
    38
    132
    media_image15.png
    Greyscale

    PNG
    media_image15.png
    38
    132
    media_image15.png
    Greyscale
}, 
    PNG
    media_image16.png
    38
    29
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    29
    23
    media_image17.png
    Greyscale
={
    PNG
    media_image18.png
    38
    167
    media_image18.png
    Greyscale

    PNG
    media_image18.png
    38
    167
    media_image18.png
    Greyscale
}, 
    PNG
    media_image19.png
    33
    121
    media_image19.png
    Greyscale
, L=2n, n is a natural number greater than or
equal to 0, GN is a coding matrix of a polar code having a length of N, u with a subscript indicates the to-be-encoded data block, the subscript of u indicates an order in which the to-be-encoded data block is arranged based on a polar construction sequence, and c with a subscript indicates an encoded data block.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, independent claim 21 is allowable over the prior arts of record.



    PNG
    media_image1.png
    23
    31
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    23
    25
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    51
    40
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    51
    40
    media_image4.png
    Greyscale
=
    PNG
    media_image5.png
    24
    33
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    24
    27
    media_image6.png
    Greyscale
,
wherein
    PNG
    media_image7.png
    38
    23
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    29
    20
    media_image8.png
    Greyscale
={
    PNG
    media_image9.png
    38
    140
    media_image9.png
    Greyscale

    PNG
    media_image9.png
    38
    140
    media_image9.png
    Greyscale
},
    PNG
    media_image10.png
    38
    31
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    29
    25
    media_image11.png
    Greyscale
={
    PNG
    media_image12.png
    38
    175
    media_image12.png
    Greyscale

    PNG
    media_image12.png
    38
    175
    media_image12.png
    Greyscale
}, 
    PNG
    media_image13.png
    38
    21
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    29
    17
    media_image14.png
    Greyscale
={
    PNG
    media_image15.png
    38
    132
    media_image15.png
    Greyscale

    PNG
    media_image15.png
    38
    132
    media_image15.png
    Greyscale
}, 
    PNG
    media_image16.png
    38
    29
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    29
    23
    media_image17.png
    Greyscale
={
    PNG
    media_image18.png
    38
    167
    media_image18.png
    Greyscale

    PNG
    media_image18.png
    38
    167
    media_image18.png
    Greyscale
}, 
    PNG
    media_image19.png
    33
    121
    media_image19.png
    Greyscale
, L=2n, n is a natural number greater than or equal to 0, GN is a coding matrix of a polar code having a length of N, u with a subscript indicates the to-be-encoded data block, the subscript of u indicates an order in which the to-be-encoded data block is arranged based on a polar construction sequence, and c with a subscript indicates an encoded data block.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, independent claim 22 is allowable over the prior arts of record.

As per independent claim 23, the prior arts of record do not teach that the modulated signal comprises one or more encoded data blocks at an aggregation level of 2L, L=2n, and n is a natural number greater than or equal to 0, wherein the one or more encoded data blocks comprise at least one data block that is encoded at an aggregation level lower than 2L; the decoder is configured to: obtain LLR information based on the modulated signal; decode the LLR information at the aggregation level lower than 2L; in response to determining that the LLR information is successfully decoded at the aggregation level lower than 2L, refrain from decoding the LLR information at the aggregation level of 2L; or in response to determining that the LLR information is not successfully decoded at the aggregation level lower than 2L, decode the LLR information at the aggregation level of 2L.


As per independent claim 24, the prior arts of record do not teach that the modulated signal comprises one or more encoded data blocks at an aggregation level of 2L, L=2n, and n is a natural number greater than or equal to 0, wherein the one or more encoded data blocks comprise at least one data block that is encoded at an aggregation level lower than 2L; obtain LLR information based on the modulated signal; decode the LLR information at the aggregation level lower than 2L; and in response to determining that the LLR information is successful decoded at the aggregation level lower than 2L, refrain from decoding the LLR information at the aggregation level of 2L; or in response to determining that the LLR information is not successfully decoded at the aggregation level lower than 2L, decode the LLR information at the aggregation level of 2L.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, independent claim 24 is allowable over the prior arts of record.

As per independent claim 25, the prior arts of record do not teach that the modulated signal comprises one or more encoded data blocks at an aggregation level of 2L, L=2n and n is a natural number greater than or equal to 0, wherein the one or more encoded data blocks comprise at least one data block that is encoded at an aggregation level lower than 2L; and wherein the logic circuit is configured to: obtain LLR information based on the modulated signal; decode the LLR information at the aggregation level lower than 2L; and in response to determining that the LLR information is successfully decoded at the aggregation level lower than 2L, refrain from decoding the LLR information at the aggregation level of 2L; or in response to determining that the LLR information is not successfully decoded at the aggregation level lower than 2L, decode the LLR information at the aggregation level of 2L.


Thus, claims 1-25 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Vardy et al. (US 20140019820 A1, publication date: January 16, 2014) disclose a method of decoding data encoded with a polar code and devices that encode data with a polar code. A received word of polar encoded data is decoded following several distinct decoding paths to generate a list of codeword candidates. The decoding paths are successively duplicated and selectively pruned to generate a list of potential decoding paths. A single decoding path among the list of potential decoding paths is selected as the output and a single candidate codeword is thereby identified. In another preferred embodiment, the polar encoded data includes redundancy values in its unfrozen bits. The redundancy values aid the selection of the single decoding path. A preferred device of the invention is a cellular network device, (e.g., a handset) that conducts decoding in accordance with the methods of the invention (abstract).

Alhussien et al. (US 20150077277 A1, publication date: March 19, 2015) disclose a method for encoding a reduced polar code. The method generally includes steps (A) to (C). Step (A) may 

SHEN et al. (US 20160254876 A1, publication date: September 1, 2016) disclose a polar code encoding method and device, the method comprising: utilizing a common information bit set to represent each of m polar code blocks, the polar codes in each polar code block having the same code length and different code rates, and m being greater than or equal to 2; according to the common information bit set corresponding to the polar code block, acquiring an information bit set corresponding to each polar code in the polar code block; and according to the information bit set corresponding to each polar code in the polar code block, conducting polar code encoding on information to be encoded, thus reducing polar code representation overhead, and solving the problem in the prior art of excessively high polar code representation overhead (abstract).







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111